Case 1:20-cv-01620-RLY-TAB Document 20 Filed 08/24/20 Page 1 of 3 PageID #: 1496




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 MHG HOTELS, LLC.; JALI, LLC;             )
 HOTELS OF SPEEDWAY, LLC;                 )
 HOTELS OF DEERFIELD, LLC;                )              Case No. 1:20-cv-1620-RLY-TAB
 MOTELS OF NOBLESVILLE, LLC;              )
 MOTELS OF AVON, LLP;                     )
 MOTELS OF FISHERS, LLP;                  )
 MOTELS OF INDIANAPOLIS, LLP;             )
 NATVER, LLP; MOTELS OF SEYMOUR, LLP;     )
 SRI-RAM, INC.; SIVA, INC.; HIREN, LLP;   )
 IDM, LLC; MOTELS OF NOBLESVILLE 2, LLP;  )
 NEAL LODGING, LLC;                       )
 MOTELS OF NORTH AURORA, LLP;             )
 RANJAN, LLC; MOTELS OF BLOOMINGTON, LLC; )
 RAVI, LLC; HOTELS OF STAFFORD, LLP;      )
 APPLETREE HOSPITALITY, LLC;              )
 EMERALD HOTELS INVESTMENTS, LLC;         )
 GOURLEY PIKE LODGING, LLC;               )
 HOTELS OF DEERFIELD BEACH, LLC;          )
 MOTELS OF SUGARLAND, LLP                 )
 Plaintiffs,                              )
                                          )
  v.                                      )                Removed from Marion Superior Court
                                          )                Cause No. 49D06-2005-CT-015059
 EMCASCO INSURANCE COMPANY, INC,          )
 and UNION INSURANCE COMPANY OF           )
 PROVIDENCE, INC.,                        )
 Defendants.                              )


                            DEFENDANTS’ MOTION TO DISMISS

        NOW COME, Defendants, EMCASCO INSURANCE COMPANY, INC. (“EMC”) and

 UNION INSURANCE COMPANY OF PROVIDENCE, INC. (“Union”), (collectively,

 “Defendants”), by and through their attorneys, HEPLERBROOM LLC, and hereby move to

 dismiss Plaintiffs’ Amended Complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) and

 9(b). In support of this Motion, Defendants rely on the accompanying Memorandum of Law filed

 contemporaneously herewith and state there is no coverage for the losses claimed by Plaintiffs

 under the relevant Policies.
                                               1
Case 1:20-cv-01620-RLY-TAB Document 20 Filed 08/24/20 Page 2 of 3 PageID #: 1497




        WHEREFORE, the Defendants EMCASCO INSURANCE COMPANY, INC. and

 UNION INSURANCE COMPANY OF PROVIDENCE, INC., move this Court to dismiss

 Plaintiffs’ Amended Complaint pursuant to Ind Rules of Trial Procedure 12(b)(6) and 9(b) and to

 grant Defendants such other and further relief as this Court deems just.



                                              Respectfully submitted,

                                              HEPLERBROOM, LLC


                                               /s/ Justin Curtis
                                              Rick Hammond, #19044-45
                                              Justin K. Curtis, #28517-45
                                              Eman Z. Senteno, #33872-45
                                              2929 Carlson Drive, #304
                                              Hammond, Indiana 46323
                                              (219) 427-5562
                                              (219) 200-3305 (fax)
                                              rick.hammond@heplerbroom.com
                                              justin.curtis@heplerbroom.com
                                              eman.senteno@heplerbroom.com
                                              Attorneys for Defendants




                                                 2
Case 1:20-cv-01620-RLY-TAB Document 20 Filed 08/24/20 Page 3 of 3 PageID #: 1498




                                     PROOF OF SERVICE

        I hereby certify that on August 24, 2020, I electronically filed the foregoing with the Clerk

 of the Court using the CM/ECF system, which will send notification of such filing(s) to the

 following:



       Andrew M. Lehmann, Attorney No. 31151-06
       1220 Brookville Way
       Indianapolis, IN 46239
       317-356-4000
       alehmann@mhghotelsllc.com
       Attorney for Plaintiffs MHG Hotels, LLC




                                               /s/ Justin Curtis
                                              Rick Hammond, #19044-45
                                              Justin K. Curtis, #28517-45
                                              Eman Z. Senteno, #33872-45
                                              2929 Carlson Drive, #304
                                              Hammond, Indiana 46323
                                              (219) 427-5562
                                              (219) 200-3305 (fax)
                                              rick.hammond@heplerbroom.com
                                              justin.curtis@heplerbroom.com
                                              eman.senteno@heplerbroom.com
                                              Attorneys for Defendants




                                                 3
